                     Case 19-50282-KG           Doc 4       Filed 08/07/19           Page 1 of 6



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                                 )
In re:                                                                           )     Chapter 11
                                                                                 )
PES HOLDINGS, LLC, et al.,1                                                      )     Case No. 19-11626 (KG)
                                                                                 )
                                                            Debtors.             )     (Jointly Administered)
                                                                                 )
                                                                                 )
PES HOLDINGS, LLC, et al, CORTLAND CAPITAL                                       )
MARKET SERVICES, LLC,                                                            )
                                                                                 )
                                                            Plaintiffs,          )     Adv. Pro. No. 19-50282 (KG)
               v.                                                                )
                                                                                 )
ICBC STANDARD BANK PLC,                                                          )
                                                                                 )
                                                            Defendant.           )
                                                                                 )

                       DEBTORS’ MOTION FOR ENTRY OF
                 AN ORDER AUTHORIZING THE DEBTORS TO FILE
         UNDER SEAL CERTAIN EXHIBITS TO THEIR ADVERSARY COMPLAINT

          The above-captioned debtors and debtors in possession (collectively, the “Debtors”)2

state as follows in support of this motion (the “Motion”):

                                                Relief Requested

          1.        The Debtors seek entry of an order (the “Order”), substantially in the form

attached hereto as Exhibit A: (a) authorizing the Debtors to file under seal certain exhibits

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952); PES
    Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES Ultimate
    Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’
    service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.

2
    A detailed description of the Debtors and their business, and the facts and circumstances supporting this Motion
    and the Debtors’ chapter 11 cases, are set forth in greater detail in the Declaration of Jeffrey S. Stein, Chief
    Restructuring Officer of the Debtors, in Support of Chapter 11 Petitions and First Day Motions [Docket No.
    32] (the “First Day Declaration”), filed substantially contemporaneously with the Debtors’ voluntary petitions
    for relief filed under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).



Error! Unknown document property name.
                  Case 19-50282-KG            Doc 4        Filed 08/07/19     Page 2 of 6



(Exhibits A, I and J) to the Debtors’ and Cortland Capital Market Services, LLC’s (“Cortland”)

Complaint [Adv. Proc. Docket No. 1] (the “Adversary Complaint”)3; (b) directing that the

applicable exhibits shall remain under seal and confidential and not be made available to anyone

without the express consent of the Debtors, except to (i) the Court, (ii) the United States Trustee

for the District of Delaware (the “U.S. Trustee”), and (iii) the advisors to the Official Committee

of Unsecured Creditors (the “Committee”) if and when they are appointed in the Debtors’

chapter 11 cases on a confidential, “professionals’ eyes only” basis, and (c) granting related

relief.

                                          Jurisdiction and Venue

          2.    The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012. The Debtors confirm their consent, pursuant to rule 7008 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and rule 7008-1 of the Local

Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware (the “Local Rules”), to the entry of a final order by the Court in connection

with this Motion to the extent that it is later determined that the Court, absent consent of the

parties, cannot enter final orders or judgments in connection herewith consistent with Article III

of the United States Constitution.

          3.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

          4.    The bases for the relief requested herein are section 107(b) of title 11 of the

United States Code (the “Bankruptcy Code”), Bankruptcy Rule 9018, and Local Rule 9018-1.


3
    Terms not otherwise defined herein shall have the same meanings ascribed to them in the Adversary Complaint.


                                                       2
                Case 19-50282-KG          Doc 4       Filed 08/07/19   Page 3 of 6



                                          Basis for Relief

        5.     Pursuant to section 107(b) of the Bankruptcy Code, a bankruptcy court must

protect entities from potential harm that may result from the disclosure of certain confidential

information. 11 U.S.C. § 107(b). Specifically, section 107(b) provides, in relevant part as

follows:

               On request of a party in interest, the bankruptcy court shall, and on
               the bankruptcy court’s own motion, the bankruptcy court may—

               (1) protect an entity with respect to a trade secret or confidential
               research, development, or commercial information . . . .

Id. Section 105(a) of the Bankruptcy Code, in turn, codifies the inherent equitable powers of

bankruptcy courts and empowers them to “issue any order, process, or judgment that is necessary

or appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a).

        6.     Bankruptcy Rule 9018 sets forth the procedures by which a party may obtain a

protective order authorizing the filing of a document under seal.           Bankruptcy Rule 9018

provides, in relevant part, that “[o]n motion, or on its own initiative, with or without notice, the

court may make any order which justice requires (1) to protect the estate or any entity in respect

of a trade secret or other confidential research, development, or commercial information.” Fed.

R. Bankr. P. 9018. Further, Local Rule 9018-1(d) provides, in relevant part, that “[a]ny party

who seeks to file documents under seal must file a motion to that effect.” Del. Bankr. L.R. 9018-

1(d).

        7.     If the material sought to be protected satisfies one of the categories identified in

section 107(b) of the Bankruptcy Code, “the court is required to protect a requesting party and

has no discretion to deny the application.” Video Software Dealers Ass’n v. Orion Pictures

Corp. (In re Orion Pictures Corp.), 21 F.3d 24, 27 (2d Cir. 1994); accord In re Global Crossing,

Ltd., 295 B.R. 720, 723 n.7 (Bankr. S.D.N.Y. 2003). Put otherwise, section 107(b) of the

                                                  3
                Case 19-50282-KG         Doc 4       Filed 08/07/19   Page 4 of 6



Bankruptcy Code does not require a party seeking its protections to demonstrate “good cause.”

Orion Pictures, 21 F.3d at 28. “Courts have supervisory powers over their records and files and

may deny access to those records and files to prevent them from being used for an improper

purpose.” In re Kaiser Aluminum Corp., 327 B.R. 554, 560 (D. Del. 2005). Courts are required

to provide such protections “generally where open inspection may be used as a vehicle for

improper purposes.” Orion Pictures, 21 F.3d at 27. Indeed, the “authority goes not just to the

protection of confidential documents, but to other confidentiality restrictions that are warranted

in the interests of justice.” Global Crossing, 295 B.R. at 724.

       8.      “Commercial information”—“information which would result in ‘an unfair

advantage to competitors by providing them information as to the commercial operations of the

debtor’”—is one category of information within the scope of section 107(b) of the Bankruptcy

Code. In re Alterra Healthcare Corp., 353 B.R 66, 75 (Bankr. D. Del. 2006) (quoting Orion

Pictures, 21 F.3d at 27–28); see Global Crossing, 295 B.R. at 725 (holding that the purpose of

Bankruptcy Rule 9018 is to “protect business entities from disclosure of information that could

reasonably be expected to cause the entity commercial injury”). Commercial information need

not rise to the level of a trade secret to be protected under section 107(b) of the Bankruptcy

Code. See Orion Pictures, 21 F.3d at 27–28 (holding that section 107(b)(1) creates an exception

to the general rule that court records are open to examination by the public and, under this

exception, an interested party has to show only that the information it wishes to seal is

“confidential” and “commercial” in nature).

       9.      Here, the applicable exhibits (Exhibits A, I and J) to the Adversary Complaint that

the Debtors seek to seal contain sensitive commercial information, thus satisfying one of the

categories enumerated in section 107(b) of the Bankruptcy Code. In particular, Exhibits A, I and



                                                 4
                  Case 19-50282-KG        Doc 4       Filed 08/07/19   Page 5 of 6



J contain highly confidential contractual terms. A broad publication of this information would

be inappropriate and materially harmful to the Debtors and their creditors who are parties to the

agreements found in Exhibits A, I and J. This information is not public, and disclosure of this

commercial information could cause significant economic harm to the Debtors and their estates.

         10.     Because Exhibits A, I and J contain highly confidential and sensitive commercial

information, the Debtors submit that they should be authorized to file those exhibits under seal.

The Debtors submit that other parties in interest will not be materially prejudiced because the

unredacted exhibits will be reviewed by the Court, the U.S. Trustee, and the Committee.

                                               Notice

         11.     The Debtors will provide notice of this Motion to: (a) the U.S. Trustee for the

District of Delaware; (b) counsel to the Committee; (c) the administrative agent under the

Debtors’ prepetition first lien term loan facility and counsel thereto; (d) the lenders under the

Debtors’ prepetition first lien term loan facility and counsel thereto; (e) Merrill Lynch

Commodities, Inc. and counsel thereto; (f) NGL Energy Partners LP and counsel thereto; (g) the

lenders under the Debtors’ prepetition promissory note and counsel thereto; (h) counsel to ICBC

Standard Bank Plc; (i) the lenders under the Debtors’ debtor-in-possession financing facility and

counsel thereto; (j) the United States Attorney’s Office for the District of Delaware;

(k) the Internal Revenue Service; (l) the state attorneys general for all states in which the Debtors

conduct business; and (m) any party that has requested notice pursuant to Bankruptcy Rule 2002.

The Debtors submit that, in light of the nature of the relief requested, no other or further notice

need be given.

                                         No Prior Request

         12.     No prior motion for the relief requested herein has been made to this or any other

court.

                                                  5
                 Case 19-50282-KG        Doc 4    Filed 08/07/19     Page 6 of 6



       WHEREFORE, the Debtors respectfully request that the Court enter the Order, granting

the relief requested herein and such other relief as the Court deems appropriate under the

circumstances.


Dated: August 7, 2019                /s/ Peter J. Keane
Wilmington, Delaware                Laura Davis Jones (DE Bar No. 2436)
                                    James E. O’Neill (DE Bar No. 4042)
                                    Peter J. Keane (DE Bar No. 5503)
                                    PACHULSKI STANG ZIEHL & JONES LLP
                                    919 North Market Street, 17th Floor
                                    P.O. Box 8705
                                    Wilmington, Delaware 19899-8705 (Courier 19801)
                                    Telephone:      (302) 652-4100
                                    Facsimile:      (302) 652-4400
                                    Email:          ljones@pszjlaw.com
                                                    joneill@pszjlaw.com
                                                    pkeane@pszjlaw.com
                                    - and -
                                    Edward O. Sassower, P.C.
                                    Steven N. Serajeddini (admitted pro hac vice)
                                    Matthew C. Fagen (admitted pro hac vice)
                                    KIRKLAND & ELLIS LLP
                                    KIRKLAND & ELLIS INTERNATIONAL LLP
                                    601 Lexington Avenue
                                    New York, New York 10022
                                    Telephone:    (212) 446-4800
                                    Facsimile:    (212) 446-4900
                                    Email:        edward.sassower@kirkland.com
                                                  steven.serajeddini@kirkland.com
                                                  matthew.fagen@kirkland.com

                                    Proposed Co-Counsel to the Debtors and Debtors in Possession
